Citation Nr: 0207650	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  01-05 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound of the left leg.

(The issues of entitlement to service connection for 
residuals of a shell fragment wound of the forehead and 
service connection for low back disability will be the 
subjects of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to August 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The Board is undertaking additional development on the issues 
of entitlement to service connection for residuals of a shell 
fragment wound of the forehead and service connection for low 
back disability pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2).  When the additional development is completed, 
the Board will provide notice as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issues decided herein have been 
obtained.

2.  Throughout the period from the effective date of the 
grant of service connection, the veteran's PTSD has been 
productive of no more than occasional decrease in work 
efficiency due to symptoms such as irritability, anxiety and 
sleep impairment, but with generally satisfactory functioning 
and routine behavior.

3.  The only current residual of a shell fragment wound of 
the left leg is a superficial scar which is not tender or 
painful, subject to repeated ulceration, or productive of 
functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

2.  The criteria for a compensable evaluation for the 
residuals of a shell fragment wound of the left leg have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.31, 
4.118, Diagnostic Codes 7803, 7804 and 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records do not reflect treatment for a shell 
fragment wound of the left shin.  They show that when the 
veteran was seen in October 1970, he gave a history of aching 
of his left knee since sustaining a shell fragment wound in 
March 1969.  The physical examination was negative, but an X-
ray examination of the left knee revealed mild arthritic 
changes with no retained metallic fragment. 

A VA examination conducted in December 1971 revealed a well 
healed oval scar, directly over the crest of the tibia at the 
junction of the upper and middle one third of the left leg.  
The scar was about one centimeter in diameter, soft, pliable 
and non-tender.  It was nonadherent to the underlying tibia.  
The examiner detected a tiny intracutaneous foreign body over 
the medial tibial condyle measuring about a millimeter in 
diameter.  The veteran reported that he had removed several 
small pieces of shell fragment from that area.  However, the 
examiner indicated that he was unable to palpate any definite 
subcutaneous metallic foreign bodies.  The veteran's knee was 
not swollen.  There was no evidence of intra-articular fluid 
or synovial thickening.  The knees were of equal 
circumference, and there was no evidence of weakness of the 
ligamentous structures.  There was no subpatellar 
crepitation, nor was there crepitation upon passive movement 
of the knee.  The veteran's left knee had full range of 
motion.  X-rays of the lower leg revealed no definite bony 
abnormality and no definite metallic foreign body, and X-rays 
of the left knee were normal.  The diagnosis was residuals of 
shell fragment wound, left leg.  There was no evidence of 
arthritis of the peripheral joints.  

Service connection, with a noncompensable evaluation, was 
granted for the residuals of a shell fragment wound of the 
left leg in January 1972.

The veteran was afforded a VA psychiatric examination in 
December 2000.  The veteran reported that he presently worked 
third shift at a machine shop.  He indicated that he had been 
working days, but that he experienced difficulty with some 
younger male workers and was transferred to the third shift 
so that he could work by himself.  He stated that his 
supervisor was understanding of his situation.  Regarding his 
social history, the veteran reported that he had been married 
for 25 years and that he had two children.  He related that 
he and his wife were like companions, and that they slept in 
separate rooms due to his nightmares.  He indicated that he 
got along pretty well with his children, though he related 
that his wife had told him that the children were afraid of 
him because of his temper.  He stated that he had some 
friends, but then indicated that he was a loner.  He stated 
that he fished in his spare time.  He also stated that he 
attended church and had been a Jehovah's Witness for 20 
years.  With regard to PTSD symptoms, the veteran reported 
that he had nightmares three times per week.  He indicated 
that he would wake up in a sweat and that he used to wake up 
and search for guns, but had removed all of the weapons from 
his home.  He indicated that he avoided watching programs 
about Vietnam, but could watch programming about other war 
periods.  He endorsed sleep disturbance but noted that over 
the counter sleep medication helped.  He indicated that work 
was sometimes difficult because of his irritability.  The 
veteran denied psychiatric hospitalizations and counseling 
for PTSD or other psychiatric reasons.  He stated that he had 
seen a psychiatrist one time 11 years prior to the 
examination.  He related a long history of substance abuse 
and indicated that he had been hospitalized at the Little 
Rock VA Medical Center (VAMC) for drug rehabilitation.  

On mental status examination, the veteran was well groomed 
and casually dressed.  He was oriented times four, and his 
motor activities were within normal limits.  Eye contact was 
variable and his attitude was somewhat irritable but 
generally cooperative.  He seemed somewhat depressed, and 
described his mood as very angry and somewhat frustrated.  
His affect was generally appropriate to contact and he became 
somewhat teary when talking about Vietnam.  The veteran's 
speech was normal in rate and tone.  He denied hallucinations 
and none were evident.  Suicidal and homicidal ideation were 
denied.  He stated that years ago he had acted out in anger.  
He endorsed some hypervigilance and had some paranoid 
ideation at times, indicating that others were out to get 
him.  His thought processes were goal directed and relevant.  
His memory was good to fair for remote, recent and immediate 
material.  His concentration was good and his intelligence 
was estimated in the average range.  He demonstrated 
appropriate judgment.  

The diagnostic impression was PTSD, and the examiner assessed 
the veteran's Global Assessment of Functioning (GAF) at 67.  
The examiner concluded that the veteran's social adaptability 
and interactions with others were mildly impaired.  The 
veteran's flexibility, reliability and efficiency in an 
industrial setting were also noted to be mildly impaired.  

The veteran also submitted to a VA scar examination in 
December 2000.  He reported that he had incurred a shell 
fragment injury in 1969, and had been transported to the Army 
Hospital at Yokohama.  The examiner noted that the veteran's 
records did not reflect inpatient treatment for shell 
fragment wounds.  The veteran complained of pain in his left 
anterior shin with prolonged walking.  The examiner described 
the veteran as histrionic with wandering complaints.  The 
examination disclosed a three centimeter by three centimeter 
scrape injury on the veteran's left shin, without evidence of 
a deeper scar.  The examiner stated that he could not find 
evidence of a shell fragment injury of the left leg.  His 
assessment indicated that he could not find evidence of 
significant injury due to the shell fragment wound.  

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The VCAA and the implementing regulations 
pertinent to the issue on appeal are liberalizing.  The Board 
will assume for the purpose of this appeal that the 
liberalizing provisions of the VCAA and the implementing 
regulations, to include the notice and duty to assist 
provisions, are applicable to the issues on appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO in 
October 2001.  The Board notes that the veteran has been 
appraised of the evidence necessary to substantiate his 
claims.  The RO has requested treatment records from the 
Little Rock and Columbia VA facilities.  In December 2000 the 
Columbia VA medical facility responded that there were no 
medical records or electronic notes pertaining to the veteran 
at that facility.  The Little Rock VA medical facility also 
responded in December 2000, noting that the veteran had 
applied for admission in 1971 but that he was not admitted.  
It also supplied a copy of the veteran's September 1971 
application for medical benefits indicating that he sought 
treatment for a nervous condition.  

The record reflects that the RO has also afforded the veteran 
current VA examinations of his claimed disabilities.

The veteran has not identified, and the Board is not aware 
of, any additional evidence or information which should be 
obtained to substantiate either of his claims.  In this 
regard the Board notes that the veteran reported during a 
December 2000 VA examination that he had seen a psychiatrist 
one time 11 years prior to the examination.  The identified 
treatment from approximately 1989 predates the effective date 
of service connection for PTSD by 11 years.  The veteran 
stated that he had seen the provider one time, and denied 
psychiatric hospitalizations and counseling for PTSD or any 
other psychiatric reason.  Neither the veteran nor his 
representative has requested that development be undertaken 
to obtain records pertaining to this remote treatment and in 
the Board's opinion there is no reasonable possibility that 
any available records of this treatment would substantiate 
the veteran's claim.  

In sum, the Board finds that the facts relevant to these 
claims have been properly developed and that there is no 
further action to be undertaken to comply with the provisions 
of the VCAA or the implementing regulations.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Initial Rating in Excess of 30 Percent for PTSD

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2001).

A 30 percent rating is warranted for PTSD when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

PTSD warrants a 30 percent evaluation when there is evidence 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent evaluation is appropriate when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The GAF Scale involves psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  A score of 61-70 involves mild 
symptoms, such as depressed mood and mild insomnia, or some 
difficulty in social or occupational functioning, but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  Diagnostic and Statistical 
Manual of Mental Disorders, 4th edition (1994).

On review of the evidence of record, the Board finds that the 
symptomatology of the veteran's PTSD more nearly approximates 
the diagnostic criteria for a 30 percent disability 
evaluation than those for a 50 percent evaluation.  The 
veteran has been married for 25 years and states that he gets 
along with his children pretty well.  He has indicated that 
he has some friends, and that in his spare time he goes 
fishing.  He has been a Jehovah's Witness for 20 years and 
currently attends church.  The veteran is employed, although 
he has reported problems getting along with some coworkers 
and that he works the third shift so that he can work 
generally by himself.  His reports of problems with younger 
male coworkers fit into the description of "occasional 
inability to perform occupational tasks."  Likewise, his 
reports of difficulty sleeping and irritability fit within 
the criteria for a 30 percent evaluation.  The VA examiner 
concluded that the veteran's flexibility, reliability, and 
efficiency in an industrial setting is mildly impaired.  He 
also noted that the veteran's social adaptability and 
interactions with others were likewise mildly impaired.  The 
veteran was not found to have panic attacks; a flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; difficulty understanding complex commands; or 
impaired memory, judgment or abstract thinking.  Further, the 
examiner assigned a GAF score of 67, which points to mild 
symptomatology or some difficulty in functioning.  In 
addition the record reflects that the veteran has maintained 
social and occupational ties without treatment or medication.  

In sum, the evidence shows that the symptoms of the veteran's 
PTSD have not prevented him from generally functioning 
normally and have resulted in only occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks.  Therefore, the disability is 
properly evaluated as 30 percent disabling under the 
schedular criteria.

The Board has considered whether staged ratings should be 
assigned; however, at no time during the period in question 
has the disability warranted a rating greater than the 
assigned rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Compensable Rating for the Residuals of a Shell fragment 
Wound of the Left Leg

Superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration or if 
they are tender and painful on objective demonstration.  
Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

The medical evidence of record indicates that the scar on the 
veteran's left lower extremity is not tender, painful, poorly 
nourished, subject to repeated ulceration or productive of 
functional impairment.  In fact, the December 2000 VA 
examiner noted only a small scrape without evidence of a 
deeper scar.  He found no evidence of a significant injury 
due to shell fragment.  The earlier 1971 examination 
indicated that the scar was nonadherent, pliable and 
nontender.  X-rays at that time revealed no retained foreign 
bodies.  Although the veteran contends that he experiences 
pain in the left anterior shin with prolonged walking, there 
is no objective evidence of any residual of the shell 
fragment wound other than the asymptomatic superficial scar 
discussed above.  Therefore, the currently assigned 
noncompensable evaluation is appropriate.



ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.

Entitlement to a compensable evaluation for residuals of a 
shell fragment wound of the left leg is denied.



		
Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

